Case 1:17-cV-00931-A.]N-BCI\/| Document 187 Filed 03/20/19 Page 1 of 6

PAWAR LAW GROUP P.C.

ATTORNEYS AT LAW

211\'l-‘..~:li\'S'!`|tiil-','l'SL.'t'i'l-: 1210

Ni~;\\;' \'olo< i.\'l-'.\\;' \'oto\' 1¢11}::7 lev:'jr:nsm’ OFFICF.:
RO|LERT BI.OSSNER `l`|-Zl. (212) 511 0805 6 St_)t"t'il S'l'lu-'.i-'.'c': SL':'L'l-'. 201
V]K p“,;,,m }~`,\>; .[313} 571 [1<)33 .-\|<'j:totl.\"l'c )\\'r\'_. .-\i-;\\'_|:-;!c.\'c-:Y

\\’\\'\\’ .pl`l\\’{'l l'i§l \\’. I'I'\`C

Marcli 20, 2019
BY ECF
'I`hc 1-1onorablc Barbara C. Moses
United Stales Magistrate lodge
Southern District oi`New York

500 Pearl Streel
New York, Ncw York 10007

Tr'oy B:'."H v, The (.'i.-‘y o}"i\"ew 1"0:':'1'. er af., 1? CV 931 (A_IN) (BCM)

Dcar Judge Moses:

We Sublnit this letter-brief in response lo dol`endants’ application 1`or fees and costs
pursuant to Your Honor"s Order dated February 20, 2019 (hereinzlf"tcr' "Sanctions Order"). .S`ee
Exhibi." 1'. Wc are grateful for Youl' lionor lo impose the "mildest"` of`Snnclion on Mr'. Vik I)zlwar,
See:m 1)1:'!)')-1¢'. v. One .'S'!ep Up, 2016 U.S. Dist. LEXIS 64850, 15-CV-01095 (I’KC`) (BCM) and
note that Your Honor “must"` impose sanction under Rulc 37(3).

We address defendanls’ application in thc following order:

1. Expenses__

2. Appropriate hourly rate 1`or attorney and paralegal work,

b)

Scope 01` the Sanctions, and

4. Approp:'iate reduction for vague and duplicative work.

Case 1:17-cV-00931-A.]N-BCI\/| Document 187 Filed 03/20/19 Page 2 of 6

l. Expenses:

We do not object to any of the expenses for subpoena fccs' or costs of depositions
transcripts '1"heret`orc__ we accept the amount of 3500.80 as expenses

2. Appropriatc htlt_irly rate:

Dct`ense counsel does not cite any case law as to why the requested rate of
S425lhour is appropriate While defense counsel cites to l\flr. Pawar’s "conduct" during litigation_.
defense counsel fails to note that with the Sanctions Ordcr, Mr. Pawar is being sanctioned for his
conduct and that he gained no tactical advantage from withholding the photographs. Not only
would the photographs have strengthened plaintiffs case, but as the Court noted in its Order,
defense counsel stated on the record that she had no reason to doubt the authenticity of the
photographs something that t\'lr. Pawar maintained since the day he discovered the photographs
that had been sent to hint. /-\s such, there is no need for an upward mobility in the rate.

We do not disagree that even though blended rates are disfavored by the Second
Circuit_. district courts have adopted this approach when it comes to entities such as the NYC I_,aw
[)cpartment.2 Wc respectfully suggest the blended rate of SZSU!hour is more appropriate ln
alberto v. 'flrc (.'r`!,v ochu-' }’ork, 2014 U.S. Dist. LEXIS 33'?66 (KBF) (judgment on fees entered
on February 25. 2015), the Court adopted the Law Dcpartntent’s request of $300rhour as a
"‘blended” ratc. In that case. live attorneys were involved They included the current Division
Chiet` of the Special Federal Litigation Division3 who bad 22 years of experience. two senior
counsel who had 27 years ofcollective experience and two assistant counsel who had a Cotnbined
experience of 25 years. 'fhe average years of practice for the five attorneys were nearly 20 years
each. Here, the average years of practice for the two attorney is approximately 14 years with a
major portion if not the entire portion of the work generated by defense counsel who has less titan
10 years oi`e.\'perience. Thcret`or€, we respectfully suggest that a rate of 325{]!liour is appropriate
as a "blended” rate.

 

1 In our last and most recent conversation with plaintiffs brother 1)wayne Britt he indicated that
be has not cashed the 340 check and does not know where it is. But we arc not disputing that
alnount.

2 Although thc Sccond Circuit has not endorsed the use of a blended rate__ see McDr)nald e.\‘ !‘el.
Prerrdcrgcrsr t’. Pcn.s'r`on Pl'cur ofter .-’\ll”.$`.;l-ILA Pensiorr 'l"rrr.r! Frrnd, 450 F.3d 91_. 98 (2d Cir. 200())__
courts in this Circuit have awarded attorneys' fees based on blended rates in cases involving
attorneys at the l_aw Departtnent. Scc c.g.;'. zll)cyrcr th (.'r`ry ofr\"eu’ 1"ork, No. 12-CV-5623. 2014
U.S. Dist. LEXIS 33?66, 2014 WL 929333, at *4 (S.D.N.Y.), a{f'd. 588 F. App'x 24 (2d Cir. 2014)
('l`he Law Departtnent “docs not routinely bill its clients for professional services and therefore
does not have a formal ‘biliing rate."` ).

37l`his action is being handled solely by counsel from that I)ivision.

Case 1:17-cV-00931-A.]N-BCI\/| Document 187 Filed 03/20/19 Page 3 of 6

3. Seopc of the Sanetions

The Court"s Sanctions Order states that "|:Mr. Pawar]... shall pay to

defendants as a discovery sanction, dcfcndants` reasonable costs, including attorncys’ fees.
incurred in connection with (a) the depositions of Er‘ic Levy, lisq., and l)wayne Britt__ and (b)
defendants’ successful letter-motions to compel and for sanctions."' Exhlt')lr l. 'l`hc discovery
sanction was the result of Mr. I’awar’s failure to turnover 15 color photographs that he had in his
possession for an extended period.4 lelowevcr, in their motion for fees, defendants impermissibly
expanded the scope of the Sanctions Ordcr and requested reimbursement for items that were not
allowed by the Court. After a written application to the Court, the Court directed us to address the
"scope” in this reply.

Attached as Exl-ril)."r -l is a calculation ol`31 hours and 15 minutes in entries that
are addressed to the Sanctions ()rdcr. Attachcd as E.rl'.=ll)ir 5, is a calculation of 15 hours and 30
minutes of billing that should not be attributed to the Sanctions Order.3

A. Incorrcct or vague billing as to E.\'hibr°r 4.

l. Defense counsel requests a total of three (3) hours for the combined depositions of l\/lr.
Britt and Mr. |_¢cvy. I'lowcver. her sworn declaration notwith:»;tanding2 a look at the
beginning of both those depositions show that they last a few initiates over 2 hours.
Thcrcfore. defense counsel impermissibly billed for an extra hour. Scc E.r)'tibz`.' 3.

to

Defense counsel declares three (3) hours for the discovery sanction conference before Your
l-lonor. However._ a reading of the transcript (Ex)'n‘bt`r 2) shows that thc conference could
not have lasted more than an hour. l_`iven then. majority of the conference was devoted to
issues such as sealing publicly filed documents (for which lylr. I’awar was already
admonished). and requested sanctions pursuant to 28 U.S.C. 1927, Rulc 1 1, and Rule 3'/`(b),
none of which were successful. Nevertheless_. we do not contest the one hour for the
conference rl`ravel time for defense counsel should be limited to half of the "blended"
hourly rate ol`$250;‘hour. lioch v. Ros.r-Ho!.rt_. 526 F. Supp. 2d 52?1 540("[T]ravcl time is
appropriately compensated at half of counsel's normal billing rate."`). Defense counsel
should instead be only allowed 3500 for total compensation for the conference ($250!110'.11'
for the one-hour conference and 30 tninutes each for travel at Sl25feach).

3. Defcndants seek approximately 15 hours for filing a letter motion seeking to extend
discovery to depose Mr. lsevy and obtain the “mcta-data"' from the 15 newly discovered
photographs l-lowevcr. that motion contained information relating to Dr. King and
additional items that arc not subject to the Sanctions Order. What amount of time was
devoted strictly to the extension ol`discovery and photographs and amount of time needed
to review the opposition is vague (almost halfofit deals with Dr. King and something that

 

‘ 'l`he Court did not lind that l\/lr. Pawar intentionally withheld the photographs and h/lr. l’awar
stated that it was a mistake and neither plaintiffnor counsel obtained any tactical advantage from
the failure to timely disclose.

5 We calculated a combined total of 47 hours and 30 minutes versus 50 hours and 15 minutes
requested by defendants

Case 1:17-cV-00931-A.]N-BCI\/| Document 187 Filed 03/20/19 Page 4 of 6

is not part of the Sanctions ()rder). Scc Declaration of Ms. Suzanne Aribakan 1111 4 through
6 and ‘_` 13.

4, ln addition. 11 2-8 consists of purely clerical worlt. Sce rlffrrr."solA, v. G.iuf."crrn', l 1 1 l"`. Supp,
2d 381, 390-91 (S.D.N.Y. Aug. 30_. 2000) {iinding that clerical services arc part of
overhead and are not generally charged to clients or recoverable).

5. Defensc counsel also claims that defendants should be rewarded for 14 hours of`timc spent
on another motion (this time under 28 U.S.C. 192?_. Rule ll and Ruie 32 (b)]. l-lowever.
the 15-page motion created by defense counsel violated the Court’s individual rules of
practice in submitting an impermissible number of pages ’l`his caused defense counsel to
shorten the motion because of her own failure and titus should not be attributable to the
Sanctions Order. fn addition, defense Counsel used "l)oilet'-plate" language front the Law
1)epartment’s "brief bank" on unnecessary motion under 28 U.S.C. 192?@, Rulc 117 and
Rule 37 (b)). A five-minute review of the basis for the `“boiler-plate” motion “bricl`bank"
and the Court"s rules would have obviated thc need for such a large expenditure of time on
a motion that lacked the substance necessary l`or the relief sought. Filing a motion under
these provisions was impropcr, the Court viewed it as such at the conference and Mr. Pawar
should not be charged for it. See l'.`.t‘hibit 2.

6. 'l`hcre were also several entries in Exftibir 4 that vaguely states discussion on how to
proceed bttt fails to show exactly what was discussed and what steps were contemplated to
recover the "meta-data."`

'I`he motion before the C.‘ourt was relatively simplc. Plaintif`f and his counsel did not
contest it \-'igorously (although we did suggest an alternative to depositions - such as an affidavit
from Mr. Eric I,evy, a member ol`the SDNY bar). ln addition, the motion was straightforward and
came from a “brief` bank" that is used routinely b_v the attorneys at the 1-aw Dcpartrncnt.
.S`ec Gr`no'i`ce t'. Horlan_. 15 Civ. 2330 (_I..‘I`S) (JCl`-`). 2012 U.S. Dist. lslinS 19344, 2012 WL
564085, at *4 (S.D.N.Y. lieb. 10. 201 ?) (denying application for attorney’s t`ces, in part, because
the burden of drafting and reviewing the motion "`has been limited to the work performed on a
relatively straightforward motion."}. Howcver, we do not contest that defendants should be
awarded attorney fees but not to the number of hours suggested and not at the rate requestedl

 

6 With respect to the motion for sanctions pursuant to § 192?, the standard for the issuance ofsuch
sanctions is high. “'I`o impose sanctions under either [`§ 1921l or the court's inherent authority]: thc
trial court tnust find clear evidence that (1) the offending party's claims were entirely meritless and
(2) the party acted for improper purposes" /'lgee v. J"tn'onronnl C.`omnrc"n.s'. frrc.. l 14 F.3d 395, 398
(2d Cir. 1997). ""fhe Supreme Court has cautioned that because ofthc ‘very potency’ of`a court’s
inherent powcr. it should be exercised "with restraint and discretion."` Ur-n`red .S`.'ates v. hall Bho'.
r)chants!er's, (')’rtrt{]j‘etrr.\', l'l"'ro'elrottrenton & Hefper's of.~'lm., ."lFL-C.'!(), 948 17.2d 1338. 1345 (2d
Cir. 1991).

l The Supreme Court has held that the Rule 11`s central purpose "is to deter baseless filings in
district court and . . . streamline the administration and procedure ol`the federal courts " C`oorcr
& G`efl v. Harnnrn'x Cor;)., 496 U.S. 384, 393, 110 S Ct. 244?___ 1 10 L. lEd. 2d 359 (1990). ln light
of`the relatively narrow scope of Rule 1 1. sanctions should be "limitcd to what is sufficient to deter
repetition of such conduct." ill/fargo v. l-l*’cr`.s~.~;` 213 1?.3d 55, 64 (2d Cir. 2000).

Case 1:17-cV-00931-A.]N-BCI\/| Document 187 Filed 03/20/19 Page 5 of 6

Second. defendants should not be allowed to bill for attorney hours when the work
could be accomplished by a paralegal or clerk. Dcfendants seek compensable attorney hours for
preparing a subpoena. checking the docket etc. As noted by the courts in the cases cited by
defendants the Law Dcpartment does not have a separate billing system for paralegals or clerical
work. 'l`herel`ore, these tasks should not be compensable since no records were kept. Howcver, if
the Court is inclined to accept this fee request. we respectfully submit that these tasks constitute
paralegal work and should be billed at a paralegal rate of`.‘ill 10 per hour. Sce Torn:n v. Cirv o/`New
l'orlr, No. 06-cv-4290 (I’GG) (GWG), 2010 U.S. Dist. 1..1;`-`.XIS 2748. 2010 Wl_. 3349?5. at ”‘9
{S.D.N.Y. .lan. 28, 2010) (awarding paralegal rates for attorney time spent monitoring the casc's
progress on l.ilCF); Ncn-‘ fork kotth (.`!nl) v. 1bth oerrrr."xon, 1\10. 12-CV-?`534 (CS)_. 2016 U.S.
l)ist. LEXlS 8?465_. 2016 Wl., 36?6690__ at °" 19 (S.D.N.Y. .lul_v 6, 2016)(app1ying a rate of 8100
an hour to paralegal tasks).

'l`hird. a look at ff.rftr`bit 5 Shows that defendants Seek compensation for items that
was unrciated to the Sanctions Order. For example1 checking to see whether plaintiffs Legal Aid
lsawyers were listed as witnesses checking the Notice of Claim` work put in for unrelated work
involving |)r. King and other unrelated miscellaneous tasks ln addition, permission to make a
Rule 68 offer ofjudgment should not be compensable especially since to this day. no offer was
tnade_. and it was simply a ruse to suggest that one would have been made if the photographs were
first discovered This is especially true because defense counsel consistently stated that plaintiff
was not assaulted and because plaintiff is a "violent’1 man, no reasonable offer would be placed on
the table. 'l`herefore, we respectfully submit that 15 hours and 30 minutes outlined in Exhlf)ir 5 are
unrelated With respect to the application for attorney fees (for 31 hours and 15 minutes) in E_\'liibi.f
-! which we concede is attributable to the Sanctions Order, this Court should apply an across the
board cut. l"`or examplc. defendants billed for 3 hours of combined depositions of Mr. Britt and
Mr. Levy when the record demonstrates that only 2 hours were spent. ln addition, defendants
billed for travel time of2 hours when only an hour is compensable at the attorney rate. Out ofthe
29 hours and 15 minutes this Court should note the vagueness in hours, duplicative work and
unnecessary work that defense counsel put in and now seeks compensation for."‘

|fthe Court adopts the suggested rate of 82501hour as thc blended rate and adopts
the 29 hours and 15 minutes as compensable hours, the total comes out to $?,312.50. l-lowc\-'er.
we respectfully submit that the Court should apply a 30 percent across the board cut because
defendants have billed at attorney rate the work that should be billed for half that rate for paralegal
and clerical tasks .S'ee fn re .¢lgenr Oronge l’rod, Licrl), t.irt`g._. 818 li.2d 226, 237 (2d Cir. 198?)
due to the vague billing in making a reduction in hours for excessive. redundant or unnecessary
hours, the district court may make an across-the-board percentage cut in hours Torrc.\' it
Grt`.rt‘cde's ();Jcr'crrfng (`or'p., 519 l". App’x 1, 4 (2d Cir. 2013). l’ercentagc reductions to fee
applications are “a practical means of trimming fat from a fee application.” Sec Hr`ncs v. (.'r`ry of
/fr'hon)-'. 613 F. App`x 52, 55 (2tl Cir. 2015)(af1'irming district court's 30% reduction where the
district court found that so-callcd “block-billing” had "'1`rustratcd meaningful review of the
reasonableness of the claimed hours); xfrrclrcu-’s v. Cin of'i\l’w l’ork. 1 18 F. Supp. 3d 630._ 644,

 

8 "['f]he district court should exclude excessivc_. redundant or otherwise unnecessary hours as well
as hours dedicated to severable unsuccessful claims.” Qtrorarr`no v. 'l'r`)_‘f&rny & ('o., 166 F.3d 422,
425 (2d Cir. 1999).

Case 1:17-cV-00931-A.]N-BCI\/| Document 187 Filed 03/20/19 Page 6 of 6

2015 U.S. Dist. LEX]S 101 1 15, 2015 WL 4622489._211*12(S.D.N.Y.2015)(The vagueness ofan
attorney’s time entries is a basis to reduce the fee award}. Moreover_. “[c]ourts frequently respond
to vague and difticult-to-decipher billing statements with an aeross-the-board percentage reduction
in the fees clainted. often in the range of20-30 percent," Thnt'-Lcto Ligrrfte (i")'tru`t’com') (.`o. t', Gov'!
of`Lno Peopfe's Demoer'ntt`c Re;)u!)ft`c, No. 10 CIV. 05256 (KMW) (DF), 2012 U.S. Dist. LEXIS
164261 al *l l {S.D.N.Y. Nov. l4. 2012) (colleeting cases), see ust l'l"r`f!icmtsbtn'g Fcu`t' Hott.\'.
C'r)rrtrtr. t-'. r\".l’.C. Hotr.r. .fln.-')'t.. No. ?6 Civ. 2125 (RWS)_. 2002 U.S. Dist. LEXlS 11328 at *5
(S.D.N.Y. lieb. 14__ 2007) (applying a reduction ofover 50 pereent) and ll"r`.s’e t'. Ket’t').‘, 620 F. Supp.
2d 435, 452 (_S.D.N.Y. 2008) (rcducing fees by 25 percent because certain entries were too vague
to enable the court to assess their rcasonablcncss).

Wc respectfully submit that a total compensation of§5,1 18.75 in fees pitts 3500.80
as expenses for a total ot`$5,619.05 is appropriate l"cd. R. Civ. I’. 37(a) provides that whenever a
party makes a successful motion to compel disclosure the court “must,"` award the movant's
reasonable expenses incurred in making the motion- including attorney's fccs. unless the movant
failed to make good-faith efforts to resolve the matter without court intervention_. the
nondisclosure was substantially justified1 or other circumstances make such an award
unjust. S`eenn [nt'! lr.'c. v. ()ne Step Up, 2016 U.S. Dist. LEX|S 64850. 15-CV-01095 (PKC)
(BCM) (cmphasis added). 'I`his Court has “broad diseretion” to determine the nature of any
sanction that should be imposed under Rule 3?_. "bascd on all the facts of the casc," .-'l.‘lfp,"tnr'mcr
inc v. Kr'eme)‘s U'rhnn Dev. Co.. No. 02 Civ. 9628 (BS.I) (RL.E), 2006 U.S. Dist. LEXlS ?9815, at
*13 (S.D.N.Y. Oct. 31. 2006); see also Scft:`t'l'er t-’. Ct`fy o)"New l’ork. No. 04 Civ. 2922 (R.lS) (JC F).
2008 U.S. l)ist. LEX|S 79620. at *12 (S.l`).N.Y. Oct. 9. 2008) (cmphasis added). I\/lr. l’awar has
accepted full responsibility since the time he discovered that he had possession ofthe photographs
and failed to turn them over, Mr. Pawar does not contest that defendants arc entitled to reasonable
attorney fees and costs. Wc arc. once again, thankful that the Court has decided to impose this
mildest form of sanction.

Thank you.

 

tk l’alv r( l1’9101)

